Title: To John Adams from Capt. Thomas Thompson, 24 April 1798
From: Thompson, Capt. Thomas
To: Adams, John


24 apl 1798.—

Plan for the Marine Department, in the United StatesOne Secretary of Marine 1 drafts man two Clerks—Phila.Three Commissioners—Eastern-Middle; South, district their duty under the Secretary to Build, equip repair, Purchas Stores and supply all ships of war, pay seamen provide Timber, and manage all the Marine affairs in their respective districts—also to take charge of Prizes or other vessel sent in to Port
The three Commissioners shal meet once every Sessions of Congress, or at such time and place as the President of the United States may direct; and hold a Marine Board for the purpos: of arranging, Examining, and regulating every thing respecting the Navy; make Estimates, settle accounts, advise with the Secretary &c. &c—Comssrs. to reside where the President shall direct They must have some controling power over the Captans, when in Port, as fare as respects Stores & provisions &c.
Considerations on first forming the Navy
The three Best ports for Building and equiping Ships providing Timber, docking and seasoning, the same,—
The three best ports, one in each district for depositing stores: and for ports of General Rondezvous
The best ports for laying the ships up in winter—
Whether great Towns is not the most improper places for ships of war to be at?
Local intrest must give way for the Gineral good. otherwise a Navy cannot be formd—each state presumes and their Ports being the most suitable—How the Three districts are to be devised and what Ports each district is to comprehend—and wher is the Commsr to reside.
A Naval force is always changing its possition, and requires to be provided for as at certain given points.
Every state poses’s good ports for shelter—but naval ports must be sellect, and few in Number that ships and their stores may be as near together as posible whether—Portsmouth N.H. Perth Amboy, and Portsmouth Virga are not proper Ports being safe, easy of access, good water, near the sea, and free from Ice in winter.
The naval force to be dev three divisions a Senior Officer to command each Devision in the district.
The above pints are submitted with great difidence and and due respect, to the President of the United States / by his most obdt  Hb. Serv
Tho. Thompson